United States Securities and Exchange Commission Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 31, 2012 SHFL entertainment, Inc. (Exact name of registrant as specified in its charter) Minnesota (State or Other Jurisdiction of Incorporation or Organization) 0-20820 (Commission File Number) 41-1448495 (IRS Employer Identification No.) 1106 Palms Airport Drive, Las Vegas, Nevada 89119 (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code: (702) 897-7150 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On October 31, 2012, SHFL entertainment, Inc. (NASDAQ Global Select Market: SHFL) (the "Company"), entered into a Second Amendment to that certain Employment Agreement dated as of August1, 2009, between the Company and Linster W. Fox. The Second Amendment extends the term of Mr. Fox’s employment to January 31, 2013, unless otherwise terminated earlier in accordance with the provisions of the Employment Agreement. The Second Amendment to the Employment Agreement for Mr. Fox is furnished as Exhibit 10.1 to this report. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Second Amendment to the Employment Agreement dated as of October 31, 2012, by and between SHFL entertainment, Inc. and Linster W. Fox. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SHFL entertainment, Inc. (Registrant) Date: November 5, 2012 /s/ MICHAEL GAVIN ISAACS Michael Gavin Isaacs Chief Executive Officer
